DETAILED ACTION
	This office action is in response to the divisional (DIV) application and claims filed on July 28, 2020.  This application is a DIV of U.S. Application No. 16/503,993, which has matured into U.S. Patent No. 10,747,085 B1.  See attached PTO-892 form reference G for this parent patent.  
	Claims 1-20 are presented for review, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Drawings
The original drawings (twenty-one (21) pages) were received on July 28, 2020.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because this abstract should read more akin to the new divisional claims, in particular claim 1, that recite features of the   Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: Independent claim 1 recites an “optical switch” in the preamble, but there is no specific functional tie-in, or recited “switch” structure capabilities in the claim body.   The claims simply recite material and composition properties of two semiconductor structures having first and second optical waveguides but with no other interrelation.  Applicant is reminded that limitations are not necessarily read into the claim body from the preamble.  For purposes of compact prosecution, and consistency and clarity of search, Applicant is respectfully requested to add language into the claim body that describes at least some switching functionality.  Appropriate correction is required.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. US 2017/0255079 A1.
Jiang et al. US 2017/0255079 A1 teaches (ABS; Figures 2-6, 11; corresponding text, in particular see paragraphs [0035] – [0039]; Claims) an optical switch device (Fig. 5; para [0035]; Jiang teaches optical waveguide configurations that are capable of “switching” optical functions.  For example, a tunable directional coupler can be interpreted as switching optical signal(s)), comprising: a first semiconductor structure (left half side of Fig. 5) configured to operate as a first waveguide 12; and a second semiconductor structure (right half side of Fig. 5) configured to operate as a second waveguide 14, the second semiconductor structure being located above or below the first semiconductor structure (note frame-of-reference for “above” and “below”, device in Fig. 5 can be turned on its side or upside-down, etc.) and separate from the first semiconductor structure (the waveguides 12 and 14 are separated from each other at a central area near 18 and 20), wherein the second semiconductor structure includes a portion of a first doped region (20 across from left to right) with dopants of a first type (N-type) and a portion of a second doped region (18 across from left to right) doped with dopants of a second type (P-type) that is different from the dopants of the first type (N-type and P-type are differently doped regions; also see paragraphs [0035] – [0039]), which clearly, fully meets Applicant’s claimed structural limitations of sole independent claim 1.  

	Regarding claims 11 and 16, applied bias voltages are used with the devices (para [0036]) in Jiang, and accordingly the method language is met because these voltages satisfy the generic “first voltage satisfying a first voltage condition” language in claim 11.  Further, the 1st and 2nd regions in claim 1 can be reversed to the 2nd and 1st regions in either interpretation.  Because claim 16 does not depend on claim 11 (it is read in a vacuum by itself), the features of claim 16 are met if the features of claim 11 are met.  Further, in Jiang Fig. 5, the voltages can be applied to the N-type and P-type regions on either waveguide 12 and/or 14.  

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. US 2017/0255079 A1, further upon the base claims 1, 11, and 16.  The rejection herein is based on Jiang et al. ‘079, standing alone.
Regarding independent device claim 1, and intervening method claims 11 and 16, Jiang et al. US 2017/0255079 A1 clearly anticipates those claim features.  See the full 35 U.S.C. 102 rejection above in section (8).  
Regarding further method limitations for intended use of the device of claim 1 (and intervening method claims 11 or 16), Jiang et al. ‘079 does not expressly or exactly teach these features, in that prior to, or subsequent to, coupling the light from the first waveguide to the second waveguide, transmitting the light into the first semiconductor structure while a second voltage satisfying a second voltage condition different from the first voltage condition is applied between the first doped region and the second doped 
Although there is no express and exact teaching in Jiang ‘079 for these features of the method claims, the Examiner first notes that these recitations are merely intended uses of the structure of device claim 1 (and method in claims 11/16).  Further, there is no clear added structure found in claims 12, 14-15, 17, and/or 19-20 that would serve to distinguish from the structure found of Jiang.  The structure of Jiang, and teachings of claims 1, 11, and/or 16 are capable of all such method steps outlined by claims 12, 14, 15, 17, 19, and 20.  Additionally, one having ordinary skill in the art at the time the invention was made would have recognized using a selection of desired voltage applications for the first and second waveguide (claims 12 and 17) in order to tailor the tunability of Jiang in an obvious manner, as bias voltages can be selectable based on the structure of Jiang and inter relate either waveguide side.  Also, using selectable temperature operation levels in the 40 to 200 Kelvin range, or below 40 Kelvin, would have merely been an obvious selection of temperature ranges, in optimum ranges or optimum values for low temperature Kelvin operation of the waveguide.  It would have been obvious to one having ordinary skill at the time of the effective filing date for low Kelvin levels of operation because it has been held that optimum or workable ranges (for operation, such as temperature), involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Semiconductor junctions in the art are known to operate efficiently (e.g. being more conductive) at low temperatures.  For these reasons, the temperature levels of operation in the Kelvin scale (claims 14-15 and 19-20) would have been obvious to a normally skilled artisan at the time of the effective filing date of the current application.  
Regarding the carried density relationships of the 1st and 2nd carrier densities to be a factor of at least 100 (claims 13 and 18), this addition would have merely been the selection of an optimum range or optimum value for the dopant concentrations in operation.  It would have been obvious to one having ordinary skill at the time of the effective filing date for carrier density choice because it has been held that where the general conditions of a claim are disclosed in the prior art (as in claims 1 and 11/16), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Accordingly, selection the optimum or workable ranges of the carrier density while voltage is applied (as in claims 13 and 18) is not patentable over Jiang based on the teaching of the N-type and P-type dopant regions as outlined for such tunable directional coupler (“switch”) and based on common knowledge in the optical semiconductor art.  High levels of carrier density based on voltage application are known as a common semiconductor property.  See KSR v. Teleflex, 127 S.Ct. 1727. 
For the above reasons, the outlined method claims in claims 12-15 and 17-20 are found obvious over Jiang, standing alone.  KSR.  

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding dependent claim 2, the specific added feature that the second semiconductor region includes “a plurality of first-cross-section regions interleaved by a plurality of second-cross section regions along the direction of the second waveguide” is neither taught or made reasonably obvious by the closest prior art of record.  Note Applicant’s Figs. 6A and 6E for the two plurality of regions being interleaved in the context of the disclosure and drawings.  Although Yi et al. ‘342 (attached PTO-892 form reference E) teaches interleaving a plurality of modulation regions along an optical waveguide, Yi et al. ‘342 is not used with two waveguides for switching functionality.  Further, there is no sufficient motivation to combine Yi et al. ‘342 with the primary prior art reference to Jiang et al. ‘079 in an optical switch configuration in which two optical waveguides are separated from each other.  Claims 3-9 are also objected to at least as depending further from claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention (new pending claims 1-20 are a subset from the original claims in the ‘993 application), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B-G:

-Reference C to Ramalingam ‘788 is pertinent to an optical switch with controllable switching operation (Fig. 5).
-Reference D to Chua ‘692 is pertinent to waveguide switching that employs first and second carrier injection regions.
-Reference E to Yi is pertinent to an optical modulator waveguide with interleaved modulation areas (note dependent claim 2).  However, note that Yi does not pertain to optical switching with two separated optical waveguides.
-Reference F to Murphy ‘180 is pertinent to a directional optical coupler switch with controllable voltage application regions. 
-Reference G to Vidrighin ‘085 is the parent patent publication.

Of note is that the claim body of Claim 1 recites first and second semiconductor regions (with first and second optical waveguides), but without features to inter relate the waveguides with switching language.  Applicant is reminded that limitations are not necessarily read into the claim body from the preamble.  For purposes of compact prosecution, and consistency and clarity of search, Applicant is respectfully requested to add language into the claim body of Claim 1 in order to describe at least some switching functionality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             September 15, 2021